Citation Nr: 1727336	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1983 to November 1989, November 1990 to May 1991, and January 2003 to January 2005, with service in Saudi Arabia. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO). The Veteran's appeal was certified by the Columbia, South Carolina RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in scheduling a hearing and developing facts pertinent to his claims.

As an initial matter, it appears that the Veteran's representative, the Alabama Department of Veterans Affairs (ADVA), did not submit a VA Form 646, Statement of Accredited Representative in Appealed Case, though VA requested such statement. On remand, the RO should ensure that the Veteran and his representative are afforded the full opportunity to submit evidence and/or argument in support of the claims on appeal. See 38 C.F.R. § 20.600.

I. Obstructive sleep apnea

The Veteran did not request a BVA hearing on his March 2011 substantive appeal (VA Form 9). However, the Veteran requested a hearing for his sleep apnea claim in a June 2017 written statement. 

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to a Veteran who requests a hearing and is willing to appear. Because the RO schedules hearings, a remand to schedule the requested hearing is warranted. Additionally, the RO will need to seek clarification about what type of hearing the Veteran is requesting (i.e., Board or RO hearing; videoconference or Travel Board). 

II. Restless leg syndrome

The Veteran has a current diagnosis of restless leg syndrome; at least one physician associated the diagnosis with knee issues. See September 2014 VA treatment record. There are complaints of knee pain, with increased pain in the morning, in his service treatment records (STRs). See July 2004, August 2004, September 2004 STRs. To date, the Veteran has not been afforded a VA examination in conjunction with his claim. Accordingly, an examination to secure a medical opinion as to the medical questions presented is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must seek clarification from the Veteran about what type of hearing he requested in his June 2017 written statement for his sleep apnea claim and schedule that hearing at the earliest available opportunity.

2. The AOJ must arrange for an examination to determine the nature and cause of the Veteran's restless leg syndrome. The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Does the Veteran currently, or at any time during the course of the appeal (from June 2009), have restless leg syndrome in either leg? 

(b) Is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50% OR GREATER PROBABILITY) that the Veteran's restless leg syndrome was incurred in or related to the Veteran's military service? The examiner must address the Veteran's in-service complaints of knee pain. See July 2004, August 2004, September 2004 STRs.

3. Thereafter, the AOJ must provide the Veteran's representative the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, and/or argument and evidence on the Veteran's behalf.

4. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).

